UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7205



JAMES M.F. HUGHES, JR.,

                                             Petitioner - Appellant,

          versus


WARDEN OF THE SUSSEX I STATE PRISON,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-00-933-7)


Submitted:   November 29, 2001            Decided:   December 6, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James M.F. Hughes, Jr., Appellant Pro Se. Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James M. F. Hughes, Jr., appeals the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.    Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See Hughes v. Warden of the Sussex I State

Prison, No. CA-00-933-7 (W.D. Va. July 5, 2001).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2